DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 18 January 2022, with respect to the 35 USC 112 and 103 rejections have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 30-54 and 59 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the gasket of claim 30, specifically comprising:
the gasket primarily manufactured in an elastomeric material and shaped as a hollow elongated body for surrounding at least a part of a pile structure when mounted between the transition piece and the pile structure, such that the gasket stabilizes the position of the transition piece relative to the pile structure, in the context of the other components in the claim.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the method of claim 51, specifically comprising:
mounting a gasket in a bottom part of the transition piece, the gasket is for formfitting the bottom part of the transition piece of the wind turbine, the gasket is primarily manufactured in an elastomeric material and shaped as a hollow elongated body for surrounding at least a part of the monopile, when mounted between the 
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the method of claim 52, specifically comprising:
mounting a gasket to a first end of the first tower section, the gasket configured for formfitting the first end of the first tower section, the gasket being primarily manufactured in an elastomeric material and shaped as a hollow elongated body for surrounding at least a part of the first end; assembling a second tower section to the first end of the first tower section, such that the gasket is sandwiched between the two tower sections, wherein the gasket stabilizes the position of the first tower section relative to the second tower section, in the context of the other components in the claim.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the method of claim 53, specifically comprising:
mounting a gasket to the lower part legs, the gasket configured for formfitting the lower part legs of the pile foundation, the gasket being primarily manufactured in an elastomeric material and shaped as a hollow elongated body for surrounding at least a part of the lower part legs; and - assembling the lower part legs to the upper part legs, such that the gasket is sandwiched between the lower part legs and the upper part legs, wherein the gasket stabilizes the position of the lower part legs relative to the upper part legs in the context of the other components in the claim.
The remaining claims are allowed due to their dependency to an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEAN GUGGER/Primary Examiner, Art Unit 2832